Citation Nr: 1745954	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-97 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), claimed as depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Medical evidence of record contains diagnoses of major depression and PTSD. Thus, while the Veteran specified that he was seeking service connection for depression and anxiety, the claim has been broadened to include other psychiatric disabilities and is re-characterized accordingly.

This matter was previously before the Board in April 2015 and November 2016 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claim is now properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in April 2015 and November 2016, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD for additional development.  As part of the remand instructions, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current PTSD under the criteria in DSM, Fourth Edition (DSM-IV), stating, "schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD or other psychiatric disability."

Per the November 2016 Board instructions, the Veteran underwent a VA examination in February 2017.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).  

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in March 2013, before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id

Thus, a supplemental opinion is necessary to determine the Veteran's diagnosis under DSM-IV, to comply with VA laws and regulations.

Further, the November 2016 remand required the VA examiner to specifically consider the following stressors when considering the Veteran's claim for PTSD.  The November 2016 remand stated:

The following stressors should be considered by the examiner: Veteran's contention that he suffered a personal assault, and November 1971 and April 1972 service treatment record reports of his being jumped by unknown assailants and sustaining a nasal contusion, and of his being stuck in the right eye resulting in a bruise; and Veteran's contention that exposure to stabbings during his service contributed to his psychiatric disability, and note that deck logs from the USS Tulare reflect that in November 1972, a marine was taken to sick bay for a laceration to his abdomen and in December 1972 a person on board ship had multiple knife wounds on his arms and chest. 

Unfortunately, the VA examination and opinion completed in February 2017 did not address the above noted incidents.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 270-71.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to the VA examiner who performed the February 2017 VA PTSD examination, to provide a supplemental opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file and provide the requested opinion.  The complete claims folder must be reviewed, and the examiner must indicate such on the examination report.  

A new examination of the Veteran is only required if deemed necessary by the examiner.

Based on a thorough review of the claims file, the examiner must consider the diagnostic criteria of DSM-IV in determining whether the Veteran meets the diagnostic criteria for PTSD.  The DSM-IV must be used to comply with VA laws and regulations that are applicable to the Veteran's case, and unfortunately use of the DSM-5 will result in an inadequate opinion.  

Considering the DSM IV criteria, the examiner should address whether:

a. The Veteran has a diagnosis of PTSD, or any other acquired psychiatric disorder;   

b. If so, it is at least as likely as not that any psychiatric disability, to include PTSD, is due to the Veteran's period of active duty service from June 1971 to March 1975.

The VA examiner must consider and discuss the Veteran's reported stressor that he suffered a personal assault.  November 1971 and April 1972 service treatment record report of the Veteran being jumped by unknown assailants and sustaining a nasal contusion, and of his being struck in the right eye resulting in a bruise. 

The VA examiner must also consider and discuss the Veteran's reported stressor that the Veteran's exposure to stabbings during his period of active service contributed to his psychiatric disability.  Note that deck logs from the USS Tulare reflect that in November 1972, a marine was taken to sick bay for a laceration to his abdomen and in December 1972 a person on board ship had multiple knife wounds on his arms and chest. 

The VA examiner shall also indicate whether any psychiatric disorder is due to the Veteran's fear of hostile military or terrorist activity during service, to include being in a combat zone while on the USS Tulare.

A complete rationale for any opinion expressed should be provided.

2. Review the examination report.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


